Citation Nr: 1001527	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to special adapted housing or a special home 
adaptation grant.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
2006 and October 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared for a Travel Board hearing in October 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) may be granted if a 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion, although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations 
may be issued to a veteran with requisite service who is 
entitled to VA compensation for a permanent and total 
service-connected disability, if: (a) the veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809 
and had not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is (1) due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  This 
assistance will not be available to any veteran more than 
once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) loss or permanent loss of use of one or 
both feet; (2) loss or permanent loss of use of one or both 
hands; (3) permanent impairment of vision of both eyes, 
meaning central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation in the case of the hand, or balance and 
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis encompasses foot 
drop and slight droop of the first phalanges of all toes, an 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.

The Veteran in this case is currently living in a nursing 
home and has an extensive disability picture.  His current 
service-connected disabilities include type II diabetes 
mellitus with coronary artery disease and nephropathy with 
hypertension (100 percent); posttraumatic stress disorder 
(PTSD) (70 percent); degenerative arthritis of the right 
knee, degenerative arthritis of the left knee, instability of 
the right knee, peripheral neuropathy of the left foot 
associated with type II diabetes mellitus with diabetic 
retinopathy, and peripheral neuropathy of the right foot 
associated with type II diabetes mellitus with diabetic 
retinopathy (all 10 percent); and a left arm residual scar 
(zero percent).

At present, however, there is insufficient evidence of record 
to make determinations as to eligibility for the claimed 
benefits.  The Veteran was to be afforded a VA orthopedic 
examination in conjunction with this appeal in June 2009.  He 
contacted the Huntington VA Medical Center (VAMC) at that 
time and indicated that he could not undergo testing and also 
could not arrive due to transportation problems.  The claims 
file, however, includes a VA EMG report from July 2009, and 
the Veteran has had ongoing VA treatment through September 
2009.  This suggests his availability for a VA examination at 
the present time, and such an examination would address the 
specific criteria for the claimed benefits.  However, should 
he not be able or willing to appear for an examination, given 
his present circumstances (living at a nursing home), the 
appropriate alternative would be for a VA medical 
professional to review the claims file to ascertain, based on 
the evidence currently of record, whether those criteria are 
met.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the extent of his 
service-connected disabilities (as listed 
in an October 2009 rating decision) in 
regard to his specially adapted housing 
and automobile equipment claims.

The examiner should comment on whether 
such service-connected disorders have 
resulted in (i) blindness in both eyes, 
(ii) the loss of use of one or both lower 
extremities, or (iii) ankylosis of either 
knee.  If loss of use of either lower 
extremity is found, the examiner should 
comment on the extent to which assistive 
devices are required.  If the Veteran has 
loss of use of an extremity, but on 
account of nonservice-connected 
disability (i.e., his recent right ankle 
surgery) only, the examiner should so 
state.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  Should the Veteran be unable or 
unwilling (in light of his present 
condition) to appear for a VA 
examination, his claims file should be 
reviewed by an appropriate VA medical 
professional to determine, as best as 
possible, the extent of his service-
connected disabilities in regard to his 
specially adapted housing and automobile 
equipment claims.

The VA medical professional should also 
comment on whether such service-connected 
disorders have resulted in (i) blindness 
in both eyes, (ii) the loss of use of one 
or both lower extremities, or (iii) 
ankylosis of either knee.  If such loss 
of use is found, the VA medical 
professional should comment on the extent 
to which assistive devices are required.  
If the Veteran has loss of use of an 
extremity, but on account of nonservice-
connected disability (i.e., his recent 
right ankle surgery) only, the VA medical 
professional should so state.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  If any requested 
opinions cannot be reached on account of 
insufficient information, the VA medical 
professional should so state. 

3.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


